
	

113 HR 4957 IH: Commonsense Legislative Exceptional Events Reforms Act of 2014
U.S. House of Representatives
2014-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4957
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2014
			Mr. Olson (for himself, Mr. McCarthy of California, Mr. McClintock, Mr. Schweikert, Mr. Stockman, Mr. Chaffetz, Mr. Pearce, Mr. Pompeo, Mr. Campbell, Mr. Tipton, Mr. Salmon, Mr. Weber of Texas, Mr. Duncan of South Carolina, Mr. Gosar, Mr. Poe of Texas, Mr. Franks of Arizona, Mr. Neugebauer, Mr. Marchant, Mr. Culberson, Mr. Conaway, Mr. Latta, Mr. Williams, and Mr. Kelly of Pennsylvania) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Clean Air Act with respect to exceptional event demonstrations, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Commonsense Legislative Exceptional Events Reforms Act of 2014.
		2.Clean Air Act exceptional eventsSection 319(b) of the Clean Air Act (42 U.S.C. 7619(b)) is amended—
			(1)in paragraph (1)(B)—
				(A)in clause (i)—
					(i)by striking (i) stagnation of air masses or and inserting (i)(I) ordinarily occurring stagnation of air masses or (II); and
					(ii)by inserting or after the semicolon;
					(B)by striking clause (ii); and
				(C)by redesignating clause (iii) as clause (ii); and
				(2)in paragraph (3)—
				(A)in subparagraph (B)(iv), by striking to petition the Administrator to and inserting to submit a petition (in this section referred to as an exceptional event demonstration) to the Administrator to; and
				(B)by adding at the end the following:
					
						(C)Criteria for determination of exceptional event demonstration
							(i)In generalThe criteria for evidence, analyses, and documentation applicable to approval or disapproval of an
			 exceptional event demonstration under the regulations under this section
			 shall be stated with specificity in order to minimize the discretion of
			 the Administrator in approving or disapproving that demonstration.
							(ii)State participationThe Administrator shall develop the criteria in conjunction with input from the States.
							(iii)ContentsThe criteria shall reflect the varying levels of technical expertise and resources available in
			 State and local agencies and the varying availability of meteorological
			 and other monitoring data in rural areas, and may vary with respect to
			 different regions.
							(iv)ConsiderationsIn developing the criteria, the Administrator shall consider the use of an expedited or streamlined
			 approval process and conditions under which exceptional event
			 demonstrations may be suitable for such a process.
							(D)Timing of determination of exceptional event demonstration
							(i)Deadline for determination
								(I)In generalNot later than 90 days after submission of an exceptional event demonstration, the Administrator
			 shall approve, disapprove, or request additional information from a State
			 regarding the exceptional event demonstration.
								(II)AdministrationIf the Administrator does not approve, disapprove, or request additional information relating to an
			 exceptional event demonstration within the 90-day period described in
			 subclause (I), the demonstration shall be considered to be approved on the
			 day after the date on which that 90-day period ends.
								(ii)Deadline if additional information requested
								(I)In generalIf the Administrator requests additional information from a State regarding an exceptional event
			 demonstration under clause (i), not later than 90 days after the
			 submission of that additional information, the Administrator shall approve
			 or disapprove the demonstration.
								(II)AdministrationIf the Administrator does not approve or disapprove a demonstration for which additional
			 information is submitted within the 90-day period described in subclause
			 (I), the demonstration shall be considered to be approved.
								(E)Burden of proofThe regulations promulgated under this section shall provide that—
							(i)a determination by the Administrator with respect to approval or disapproval of an exceptional
			 event demonstration be based on a preponderance of the evidence; and
							(ii)in making a determination, the Administrator—
								(I)shall accord substantial deference to the findings of the State exceptional event demonstration;
			 and
								(II)may develop and use analyses and consider evidence not provided in the exceptional event
			 demonstration, subject to the condition that the analyses are developed by
			 the Environmental Protection Agency.
								(F)Appeals
							(i)Disapproval
								(I)In generalSubject to subclause (II), disapproval by the Administrator of an exceptional event demonstration
			 shall be considered final action subject to judicial review under section
			 307(b).
								(II)LimitationNotwithstanding subclause (I), disapproval by the Administrator of an exceptional event
			 demonstration shall only be subject to appeal by the State that submitted
			 the exceptional event demonstration.
								(ii)ApprovalApproval by the Administrator of an exceptional event demonstration shall not be subject to appeal
			 or other judicial action..
				3.Revision of regulationsAfter providing for a notice and comment period, but not later than 180 days after the date of
			 enactment of this Act, the Administrator of the Environmental Protection
			 Agency shall revise the regulations under section 319(b) of the Clean Air
			 Act (42 U.S.C. 7619(b)) to carry out the amendments made by this Act.
		
